Case: 08-50686 Document: 00511315440 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-50686
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DARRELL DWAYNE DAVIS, also known as Darrell Dewayne Davis,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:00-CR-25-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Darrell Dwayne Davis, federal prisoner # 03142-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s grant of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on amendments to the
Sentencing Guidelines for crack cocaine offenses. The district court reduced
Davis’s sentence to 235 months of imprisonment, which constitutes the bottom
of the revised guidelines range.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50686 Document: 00511315440 Page: 2 Date Filed: 12/08/2010

                                  No. 08-50686

      By moving to proceed IFP, Davis is challenging the district court’s
certification decision that his appeal was not taken in good faith because it is
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s
inquiry into an appellant’s good faith “is limited to whether the appeal involves
legal points arguable on their merits (and therefore not frivolous).” Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983).
      Contrary to Davis’s assertion, United States v. Booker, 543 U.S. 220 (2005),
does not apply to a § 3582(c)(2) proceeding. See Dillon v. United States, 130
S. Ct. 2683, 2691-94 (2010). Because the district court reduced Davis’s sentence
to the maximum extent allowed by the revised guidelines range, he is not
entitled to any further reduction. See United States v. Doublin, 572 F.3d 235,
238 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      Davis has failed to demonstrate that his appeal involves legal points that
are not frivolous. See Howard, 707 F.2d at 220. Accordingly, his IFP motion is
DENIED. Because the appeal is frivolous, it is DISMISSED. See 5 TH C IR.
R. 42.2. Davis’s motions for a continuance and remand are also DENIED.




                                         2